Winslow, O. J.
But two contentions are argued in the appellant’s brief, namely, (1) that the agreement claimed by the plaintiff to have been made between the defendant and herself was void because without consideration, and (2) that *170no damages could properly be allowed for loss of profits of the business. Neither contention can be sustained.
1. The agreement testified to by the plaintiff, though somewhat remarkable in its terms, is not incredible, and was in effect an agreement to render personal services on the one side and to make payment for them in a certain way on the other. In such agreements there is no lack of consideration, even though no money be paid at the time. ' It is a case of a promise for a promise; each is the consideration for the other. Olson v. Olson, 149 Wis. 248,135 N. W. 836. If this contract had been made on May 29th alone, it might perhaps be objected that it was not to be performed within a year and hence void under the statute of frauds because not in writing. Sec. 2307, Stats. 1913. Plaintiff testified, however, that the same agreement was reiterated July 1, 1913, and, while the jury were not asked whether the contract was reiterated on that date, it must be presumed in support of the judgment that the court so found, no request having been made by the appellant to submit to the jury a question covering this point. Sec. 2858m, Stats. 1913.
2. The rule is well established in this court that past profits of an established business constitute a legitimate basis upon which to estimate the future profits of the same business conducted in the same manner, and that in a proper case such future profits may be recovered when the plaintiff has been prevented from making them by the wrongful conduct of the defendant. Gross v. Heckert, 120 Wis. 314, 97 N. W. 952; Forster, Waterbury Co. v. F. MacKinnon M. Co. 130 Wis. 281, 110 N. W. 226.
No other contentions are made which it is deemed necessary to discuss.
By ¡the Court. — Judgment affirmed.